DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 6 and 9 are objected to because of the following informalities:  claim 9 recites “monitoring circuit”, “first active circuitry” and “second active circuitry”, respectively. These should be changed “a monitoring circuit”, for example. Since the claims are poorly written, please check for similar error.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. In this case, the claims 1, 11, and 22 recite “a security circuit”; or claim 6 recites “monitoring circuit”. It is understood to one of ordinary skill in the art that every semiconductor chip comprises electrical circuits or integrated circuits make and use such a “security circuit” as intended by applicant. Thus, for the examination purposes, in a best possible reasonable interpretation, the office presumes the security circuit as claimed is a circuit that is formed in a semiconductor die and may be functioned as a security circuit.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5, 9, and 22-23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by England et al. (US 9,536,848, hereinafter, England.)
In regard to claims 1 and 22, in figs. 3, England discloses a bonded structure 301 comprising: 
a first semiconductor element 303 having a first front side and a first back side opposite the first front side;

security circuitry extending across the bond interface, the security circuitry electrically connected to the first and second semiconductor elements. In this case, the dies include the elements 315, 317, 311, and 313, for example. As discussed in the 112 rejection above, these elements are capable of being functioning as security circuit(s).
Regarding claims 2 and 23, wherein the security circuitry comprises a first security circuit block (by element 311) on the first semiconductor element and a second security circuit block (by element 313) on the second semiconductor element, the first and second semiconductor elements having respective first and second conductive contact pads 315 and 317 directly bonded to one another without anadhesive to electrically connect the first and second security circuit blocks.
Regarding claim 3, wherein neither the first nor second semiconductor elements provide an independent fault injection pathway sufficient to provide false authentication. England’s device would be capable of performing the same function as being claimed.
Regarding claim 5, also, in accordance with the 112 rejection above, the circuits as disclosed are capable of functioning the function as currently claimed as wherein a fault injection into the first security circuit block does not trigger an authentication signal necessary for access in the second security circuit block, and vice versa. England discloses the supposed security circuit as understood by 112 rejection above; thus, England’s device would provide the functions as being claimed.
Regarding claim 9, England further comprising first active circuitry at or near the first front side of the first semiconductor element and second active circuitry at or near the second front side of the second semiconductor element. See fig. 3.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over England as applied to claim 1 above, and further in view of Chun et al. (US 9,461,007, hereinafter, Chun.)
Regarding claim 4, Chun discloses all of the claimed limitations as mentioned above, except wherein a first output signal of the first security circuit block in response to a fault injection is independent of a second output signal of the second security circuit block in response to the fault injection.
Chu, in fig. 4, for example, discloses an analogous device including a first wafer, or semiconductor element, 100a-1 on a second semiconductor device 100a-2, circuit blocks 140-1, 140p-1, 140-2, and 140p-2. The blocks show input and output formed separately at different locations. This is common in the art. Thus, they would respond to signals independently in order to process multiple data at the same time. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the application was filed to form the input and output as taught in order to take the advantage. 
Regarding claim 10, Chun further comprising a protective element 127-1, for example, bonded to the first back side of the first semiconductor element, the protective element including an obstructive material covering active circuitry of the first semiconductor element, the obstructive material configured to obstruct external access to the active circuitry. See fig. 5D.
s 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over England as applied to claim 1 above, and further in view of Cok et al. (US 2020/0235059, hereinafter, Cok.)
Regarding claims 6 and 7, England discloses all of the claimed limitations as mentioned above, except further mentions wherein the first and second security blocks comprise duplicate circuitry electrically connected to monitoring circuitry, the monitoring circuitry configured to compare first and second outputs from the first and second security blocks in response to respective first and second input signals, and, based on the comparison, to trigger an alert signal if the first and second outputs are determined to be different or non-complementary. Nevertheless, it is common to one of ordinary skill in the art to have a monitoring circuit in a semiconductor package in order for the device to operate properly. This is known in the art. For example, Cok, in figs. 3 and 4A, discloses an analogous semiconductor package including first semiconductor element 10, the first semiconductor element and further discloses a monitoring circuit 23 or a detection circuit (para [0040]. Thus, it would have been obvious to one of ordinary skill in the art at the time of the application was filed to include a monitoring circuit in the package as taught in order to take the advantage.
Regarding claim 8, Cok further discloses several dies 22, one of these dies may be used as a response circuit (para [0040].)
Claims 11-19 and 24-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over England in view of Chun.
In regard to claims 11 and 16-17 and 24-25, similar to claim 1 above, England discloses all of the claimed limitations (not repeated here) except the second semiconductor element comprising a first dummy security circuit block in at least the first semiconductor element. Chun, in fig. 4, for example, discloses an analogous device including first semiconductor element and a second semiconductor element attached to each other, 100a-1, 100a-2. The semiconductor elements also include dummy circuit or patterns since they are not connected or provide electrical connections in order to provide 
Regarding claim 12, as mentioned in claim 1 above, England does not show an adhesive between the semiconductor elements, fig. 3.
Regarding claims 13 and 15, the dummy circuit as disclosed by Chun is non-functional.
Regarding claim 14, the combination does not clearly discuss the dummy circuit is configured to switch randomly. However, this limitations is considered to be a process of how to operate the device and it will not be given a patentable weight in an apparatus claim. 
Regarding claim 18, as mentioned above, the circuits as disclosed in the above combination are capable of functioning as currently claimed.
Regarding claim 19, the combination further discloses the circuits extend across the bonding interface. See England’s fig. 3 and Chun’s fig. 4.
Claims 20-21 and 26-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over England and Chun as applied to claim 11 above, and further in view of Cok.
Regarding claims 20-21 and 26-27, see the above discussion regarding claims 6-8.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. For instance, Landru, US 9,224,704 and Yang et al., US 8,482,132.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN W HA whose telephone number is (571)272-1707.  The examiner can normally be reached on M-T: 8:00AM-6:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WAEL FAHMY can be reached on (571)-272-1705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NATHAN W HA/Primary Examiner, Art Unit 2814